Exhibit 10.5

 

Form of April 2005 Amendment
to
Senior Executive Severance Agreement

 

WHEREAS, Gables Residential Trust (the “Company”) and
                            (the “Executive”) are parties to a Senior Executive
Severance Agreement dated as of                         (the “Severance
Agreement”);

 

WHEREAS, pursuant to Section       of the Severance Agreement, the Company and
the Executive each desire to amend the Severance Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Severance Agreement is hereby amended
effective as of the date of execution, as follows:

 

1.                                       Section 4 is amended by deleting
clauses (ii) and (iii) of subsection (a) thereof in their entirety and replacing
them with the following:

 

“(ii) the (A) average of cash bonuses earned as a percentage of Executive’s
maximum cash bonus potential for the three most recently completed fiscal years
multiplied by (B) the Executive’s maximum cash bonus potential expressed as a
percentage of annual base salary and multiplied by (C) the Executive’s most
recent annual base salary (or the Executive’s annual base salary immediately
prior to the Change in Control, if higher) and (iii) the value of 50% of the
maximum restricted equity award (determined using the fair market value of the
shares immediately prior to the Change in Control, without regard to any
restrictions thereon) for the fiscal year of the Company in which the Change in
Control occurs.”

 

2.                                       Section 4 is further amended by adding
a new subsection (c) to immediately follow subsection (b) thereof as follows:

 

“(c) Gross Up Payment.

 

(i)  In the event it shall be determined that any compensation, payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up

 

--------------------------------------------------------------------------------


 

Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Severance Payments, any Federal, state, and local income
tax, employment tax and Excise Tax upon the payment provided by this subsection,
and any interest and/or penalties assessed with respect to such Excise Tax,
shall be equal to the Severance Payments.  Notwithstanding the foregoing
provisions of this Subparagraph 4(c)(i), if it shall be determined that the
Executive is entitled to a Gross Up Payment, but the amount that equals 95% of
the Severance Payments that would be treated as “parachute payments” under
Section 280G of the Code does not exceed the Threshold Amount, then no Gross Up
Payment shall be made to the Executive, but rather, (A) if the Severance
Payments, reduced by the sum of (1) the Excise Tax and (2) the total of the
Federal, state, and local income and employment taxes payable by Executive on
the amount of the Severance Payments which are in excess of the Threshold
Amount, are greater than or equal to the Threshold Amount, the Executive shall
be entitled to 100% of the benefits payable under this Agreement; or (B) if the
Threshold Amount is less than (x) the Severance Payments, but greater than (y)
the Severance Payments reduced by the sum of (1) the Excise Tax and (2) the
total of the Federal, state, and local income and employment taxes on the amount
of the Severance Payments which are in excess of the Threshold Amount, then the
benefits payable under this Agreement shall be reduced (but not below zero) to
the extent necessary so that the maximum Severance Payments shall not exceed the
Threshold Amount.  To the extent that there is more than one method of reducing
the payments to bring them within the Threshold Amount, the Executive shall
determine which method shall be followed; provided that if the Executive fails
to make such determination within 15 days after the Company has sent the
Executive written notice of the need for such reduction, the Company may
determine the amount of such reduction in its sole discretion.  For the purposes
of this Subparagraph, “Threshold Amount” shall mean three times the Executive’s
“base amount” within the meaning of Section 280G(b)(3) of the Code and the
regulations promulgated thereunder less one dollar ($1.00).

 

(ii) Subject to the provisions of Subparagraph (iii) below, all determinations
required to be made under this clause (ii), including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive.  For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay Federal income taxes at the highest
marginal rate of Federal income taxation applicable to individuals for the
calendar year in which the Gross-Up Payment is to be

 

2

--------------------------------------------------------------------------------


 

made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
date of the Terminating Event, net of the maximum reduction in Federal income
taxes which could be obtained from deduction of such state and local taxes.  The
initial Gross-Up Payment, if any, as determined pursuant to this clause (ii),
shall be paid to the Executive within five days of the receipt of the Accounting
Firm’s determination.  Any determination by the Accounting Firm shall be binding
upon the Company and the Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (an
“Underpayment”).  In the event that the Company exhausts its remedies pursuant
to Subparagraph (iii) below and the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred, consistent with the calculations required to be
made hereunder, and any such Underpayment, and any interest and penalties
imposed on the Underpayment and required to be paid by the Executive in
connection with the proceedings described in Subparagraph (iii) below, shall be
promptly paid by the Company to or for the benefit of the Executive.

 

(iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-up Payment.  Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive knows of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid.  The Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
he gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the Company
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, provided that the Company has set aside adequate
reserves to cover the Underpayment and any interest and penalties thereon that
may accrue, the Executive shall: (A) give the Company any information reasonably
requested by the Company relating to such claim, (B) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney selected by the
Company, (C) cooperate with the Company in good faith in order to effectively
contest such claim, and (D) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive

 

3

--------------------------------------------------------------------------------


 

harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this Subparagraph (iii), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis (to the extent
not prohibited by applicable law) and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issues raised by the Internal Revenue Service or any other taxing authority.

 

(iv)  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Subparagraph (iii) above, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Subparagraph (iii) above)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Subparagraph (iii) above, a determination is made that the Executive shall not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.”

 

4

--------------------------------------------------------------------------------


 

3.                                       Except as amended herein, the Severance
Agreement is hereby confirmed in all respects.

 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company by its duly authorized officer and by the Executive as of the 19th
day of April, 2005.

 

 

GABLES RESIDENTIAL TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Name:

 

5

--------------------------------------------------------------------------------